NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CEPHAL()N, INC.,
Plaintiff~Appellee,
V.
WATSON PHARMACEUTICALS, INC., WATSON
LABORATORIES, INC., AND WATSON PHARMA,
INC.,
Defen.dant-Appellan,ts. o
2011-1326, -1371
Appea1s from the United States District Court for the
District of Delaware in case no. 09-CV-0724, Judge Sue L.
Robinson.
Before PROST, Circu,it Judge.
0 R D E R
Watson Pharn1aceuticals, Inc. et al. (Watson) moves
to expedite these appeals Cepha1on, Inc. opposes. Wat-
son replies Watson also moves without opposition to
consolidate this appeal with its appeal no. 2011-1371.
Watson may of course significantly self-expedite the
case by Eling their briefs early. Watson has not shown
that the time for Cephalon to file its brief should be

CEPHALON V. WATSON PHARMA 2
shortened. Cephalon should not anticipate any exten-
sions of time to file its brief The case will be placed on
the next available oral argument calendar after the
briefing is completed, which is the usual course, and thus
no motion is necessary to obtain that relief.
Accordingly,
IT ls 0RDERED THAT:
(1) The motion to expedite is denied.
(2) The motion to consolidate is granted -
FoR THE CoURT
HM   _ /s/Jan Horbaly
Date J an Horbaly
Clerk -
ca william F. Lee, ssa ¢,g1_¢0uR{',',l=§[,’,gm mg
J ames K. Stronsk1, Esq. HE FE9-‘-`RAL ClRCUW
319 MAY 20 2011
.|AN|'$RBAl¥
6|.ElIl